DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8 November 2021, with respect to the indefiniteness rejection of claim 1 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments with respect to the anticipation rejection of claims 1-4 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 1 specifying that “the positioning shaft is connected with the inertial locking body” distinguishes the instant invention over the prior art. However, the inertial locking body of Maquieira includes a hole through which the positioning shaft is assembled, thus connecting the two components. The inertial locking body is restricted to pivoting about the positioning shaft as a result of this connection. The further amendments to claim 1 recite limitations of the cancelled claims 2-3, and remain rejected on the same grounds. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maquieira (US-10954702-B2).

With regards to claim 1, Maquieira discloses a vehicle handle inertial locking structure (20 Figure 5) comprising: 
a handle base (50 Figure 5), wherein the vehicle handle inertial locking structure further comprises 
an inertial locking device (300 Figure 5) and 
a handle unlocking device (60 Figure 6), 
wherein the handle base is provided with a first bracket (the section of base 50 that receives the shaft 310 of the inertial locking device, Figures 5 and 13B) located on a left side (relative to Figure 12) and a second bracket (the section of base 50 that receives the shaft 80 of the handle unlocking device, Figures 5 and 14) located on a right side (relative to Figure 12), 
the inertial locking device is rotatably connected (via shaft 310, Figures 5, 13B) to the first bracket, and 
the handle unlocking device is rotatably connected (via shaft 80, Figures 5, 15A) to the second bracket, and 
the vehicle handle inertial locking structure further comprises an unlocking pull rope (Col 10 Line 12); wherein one end of the unlocking pull rope is connected to the handle unlocking device (via transmission mechanism 200, Figures 17A-B), and the other end of the unlocking pull rope is connected to an internal locking body of a vehicle (Col 10 Line 14); when the handle unlocking device rotates, the unlocking pull rope is pulled to implement an unlocking of the internal locking body of the vehicle, thereby opening a vehicle door (Col 10 Line 20); 
wherein the inertial locking device is provided with a first limiting protrusion (334 Figure 15A), the handle unlocking device is provided with a second limiting protrusion (the ledge of 60b that receives protrusion 334, Figure 15A), the first limiting protrusion corresponds to the second limiting protrusion, and when the inertial locking device rotates counterclockwise (relative to Figure 15A), the first limiting protrusion interferes with the second limiting protrusion; thus, the inertial locking device restricts a rotation of the handle unlocking device and cannot implement the unlocking of the internal locking body of the vehicle (Col 9 Line 55),
wherein the inertial locking device (300 Figure 5) comprises: 
an inertial locking body (330 Figure 16A); and 
a first torsion spring (332 Figure 15A), wherein the inertial locking body is rotatably connected (via shaft 310, Figures 5, 13B) to the first bracket, and the first torsion spring is arranged on the inertial locking body,
wherein the inertial locking body is provided with a positioning shaft (310 Figures 5, 13B), the positioning shaft is connected with the inertial locking body (the positioning shaft 310 pierces the inertial locking body 330 to form a pivoting connection between the two components [Figures 5 and 13B]), the first torsion spring (332 Figure 15A) is provided on the positioning shaft in a sleeve manner, the first bracket (the section of base 50 that receives the shaft 310 of the inertial locking device, Figures 5 and 13B) is provided with a positioning hole (Figure 5), and the positioning shaft can be inserted into the positioning hole.

With regards to claim 4, Maquieira discloses the vehicle handle inertial locking structure as claimed in claim 1, 
wherein the handle unlocking device (60 Figure 6) comprises: 
an unlocking piece (100 Figure 6); 
a rotating shaft (80 Figures 5, 15A); and 
a second torsion spring (160 Figure 6), 
wherein the unlocking piece is rotatably connected to the second bracket (the section of base 50 that receives the shaft 80 of the handle unlocking device, Figures 5 and 14) by the rotating shaft, the second torsion spring is provided on the rotating shaft in a sleeve manner, and a working end of the second torsion spring abuts against the unlocking piece (Figure 6, Col 7 PP 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675